Per Curiam :
For the reasons given in Reader v. Haggin (114 App. Div. 112), decided herewith, the order appealed from must be reversed^ with ten dollars costs and disbursements, and with leave to the respondent to apply to have the appellant furnish the further perticulars required by the'original order.
Present — O’Brien, P. J., Ingraham, McLaughlin,. r> *rke and Houghton, JJ.
Order reversed, with ten dollars costs and disbursements, v/ith leave to respondent to apply to have appellant furnish toe further particulars required by the original order. Settle order on notice.